Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 20, 2017

The Court of Appeals hereby passes the following order:

A17A0913. HOUSING AUTHORITY OF SAVANNAH v. ALICIA LOUDER.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling in that court, defendant Alicia Louder appealed to the state court,
which denied plaintiff Housing Authority of Savannah’s request for a writ of
possession. The plaintiff then appealed directly to this Court. We lack jurisdiction.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82 (453 SE2d 119) (1995). The plaintiff’s failure to do so deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/20/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.